Exhibit 21.1 SUBSIDIARIES OF GLOBAL GEOPHYSICAL SERVICES,INC. As of December31, 2011 Tier 1 (Direct) Subsidiaries Entity Jurisdiction of Organization Global Geophysical Services, Ltd. Cayman Islands Global Geophysical Services SpA Chile Global Geophysical Services S.A. Ecuador Global Geophysical Services, S. de R.L. de C.V. Mexico GGS Mexico Services, S. de R.L. de C.V. Mexico Global Geophysical Services Nigeria, Ltd. Nigeria Global Servicos Geofisicos, Ltda. Brazil Global Geophysical Services, Sp. z.o.o. Poland Global Geophysical Services Arabia, Ltd. Saudi Arabia Autoseis, Inc. Texas, United States GGS International Holdings, Inc. Texas, United States Global Microseismic Services, Inc. Texas, United States Paisano Lease Co., Inc. Texas, United States Global Eurasia, LLC Delaware, United States Tier 2 (Indirect) Subsidiaries of Subsidiaries Entity Jurisdiction of Organization Global Geophysical Services (Isle of Man), Ltd Isle of Man Expertise for Seismic Services, LLC Iraq Global Geophysical Services S.A.C. Peru Global Neftegeophysica, LLC Russia Autoseis Development Company Texas, United States STRM, LLC Colorado, United States Entity Jurisdiction of Organization Global Geophysical International Pensions, Ltd. Cayman Islands
